Citation Nr: 0002838	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for conversion reaction, 
manifested by knee pains, currently evaluated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant's wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to May 1955.

This appeal arises from a June 1996 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) that denied the 
veteran's claim for an increased evaluation for conversion 
reaction manifested by knee pain, which is rated as 
noncompensably disabling.


FINDINGS OF FACT

1.  Service connection has been previously established for 
conversion reaction manifested by pain in the knees, which is 
evaluated as noncompensably disabling.

2.  The veteran states that he is experiencing a greater 
amount of knee pain associated with his conversion reaction, 
that he now walks with a cane and a limp, and that he leans 
forward because of the pain.


CONCLUSION OF LAW

The claim for an increased evaluation for conversion reaction 
manifested by knee pain is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must determine if the veteran's 
increased disability rating claim is well grounded.  In Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998), the United States 
Court of Appeals for the Federal Circuit held that, under 
38 U.S.C. § 5107(a) (West 1991), the Department of Veterans 
Affairs (VA) has a duty to assist only those claimants who 
have submitted well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999). The threshold question is whether a claimant 
has submitted evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  If a claimant meets this threshold requirement, 
VA's duty to assist in developing the facts pertinent to the 
claim under 38 U.S.C.A. § 5107 is triggered. 

A well-grounded claim requires competent evidence to the 
effect that the claim is "plausible" or "possible."  Epps, 
126 F.3d at 1468.  In determining whether a claim is well-
grounded, the supporting evidence is presumed to be true.  
King v. Brown, 5 Vet.App. 19, 21 (1993).

The veteran's increased rating claim is treated as a new 
claim and "is generally well grounded under 38 U.S.C.A. 
§ 5107(a) when a claimant indicates that a service-connected 
disability has increased in severity."  Colayong v. West, 12 
Vet.App. 524, 532 (1999).  The Board finds that the veteran's 
conversion reaction rating claim is well grounded on the 
basis of his wife's statements regarding his pain, his 
inability to kneel and to walk, and the testimony that he 
walks with a limp, a cane, and leans forward because of 
increased pain.  Accordingly, VA's duty to assist the 
appellant in the development of these claims has been 
triggered.  


ORDER

The claim for an increased evaluation for service-connected 
conversion reaction is well grounded.  To this extent only, 
the appeal is granted.


REMAND

It is the opinion of the Board that additional development is 
required prior to a disposition of this appeal.  Because the 
claim is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In his September 1996 notice of disagreement, the veteran 
indicated that he was seeking service connection for 
psychosis as secondary to his service-connected conversion 
reaction.

In May 1989, the veteran underwent a VA specialty examination 
to assess his condition.  At that time, the examining 
physician diagnosed the veteran as having chronic paranoid 
schizophrenia.  The physician also noted complaints of knee 
pain, and he stated:  "Please note that the examiner is not 
sure about the diagnosis of conversion reaction back in the 
early 1950s.  This may well have been the beginnings of the 
man's schizophrenia."  Indeed, on a January 1989 VA 
discharge summary, a VA physician set forth a 30-year history 
of paranoid schizophrenia, "which appeared in the early 
1950's," that is, near the time that the veteran served on 
active duty.

Based on the observations of physicians in the record, it is 
the opinion of the Board that further clarification of the 
veteran's current disability (as well as its severity) is 
needed in order to render a fully informed and fair decision.  
In 1989, a VA physician indicated that his service-connected 
condition may have been the same as the veteran's current 
schizophrenia, for which there is a substantial amount of 
evidence suggesting some degree of disability.  

The Board is aware that in March 1978, the veteran was 
evaluated by a board of VA psychiatrists to determine the 
relationship between a current psychiatric condition and the 
service-connected conversion reaction.  At that time, he was 
diagnosed with hysterical neurosis (conversion reaction) by 
history, an unrelated organic brain syndrome, chronic without 
psychosis, and residuals of a stroke with hemiplegia, right 
side.  The Board notes that this examination did not address 
whether there was a relationship between chronic paranoid 
schizophrenia and conversion reaction.  Therefore, further 
examination and resolution of diagnoses is still warranted.

Incidentally, while service connection has been established 
for conversion reaction manifested by knee pain, the Board 
notes that there is also evidence suggesting that the knee 
pain may be attributable to prominent tibial tuberosities, 
according to a May 1977 VA consultation report.  If 
necessary, on remand, the RO may address the issue of knee 
pain; however, the focus of the RO's readjudication on remand 
should remain on the psychiatric disability for which service 
connection is in place.

Therefore, on remand, the RO should schedule the veteran for 
a complete and thorough VA neuropsychiatric examination, and 
any other required examinations or surveys, to assess the 
nature of any and all psychiatric diagnoses, to describe the 
impairment of functioning, if any, attributable to each 
disability, and most importantly, to discuss whether there is 
any relationship between the service-connected conversion 
reaction manifested by knee pain and subsequent diagnoses of 
chronic paranoid schizophrenia.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his conversion 
reaction increased rating claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following:

The RO must schedule the veteran for a 
complete and thorough VA 
neuropsychiatric examination in order to 
determine the precise nature of all of 
the veteran's current psychiatric 
conditions, to specifically discuss 
whether there is a relationship between 
the service-connected conversion 
reaction and any subsequently diagnosed 
psychiatric condition, including chronic 
paranoid schizophrenia, and to assess 
the limitation of function, if any, 
associated with each psychiatric 
disability.  The examiner should be 
provided with the veteran's claims 
folder and should review the veteran's 
medical history prior to conducting the 
examination.  All appropriate tests and 
studies should be accomplished at this 
time.  The examination report should set 
forth all pertinent findings in a clear, 
comprehensive, and legible manner.

The Board notes that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  

Following completion of the above development, the RO should 
then review the entire evidentiary record in order to 
determine if an increased rating for the service-connected 
conversion reaction may be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case.  The 
case should thereafter be returned to the Board for further 
review, as appropriate. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals





 



